DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/09/2020 and 08/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the guided retainer couples the holder to the plate without a guide pin or a retainer” (Claim 23) must be shown or the features canceled from the claim. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 23:
Claim language “without a guide pin or a retainer” is unclear since there are no prior recitations of a guide pin or a retainer. For the purposes of examination, it is interpreted that Applicant intended to claim “a pin” and “guided retainer” as previously set forth in the claim set.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 7-11, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breen, Scott et al (US8910502B2), hereinafter referred to as “Breen”.
Regarding Claim 1:
Breen discloses a guided retainer for movably coupling a holder (Fig 20 – item 3) to a plate (Fig 20 – item 4) of a stamping die for use in a press, the guided retainer (Fig 15 – item 2) comprising a pin (Fig 20 – item 5) that has a first end (Fig 15; First end is where enlarged portion 27 is shown) and a second end (Fig 15; Second is the end portion where holes 6 are located), the first end having an enlarged portion (Fig 15; item 27) separated from the second end by an offset, and a bushing (Fig 20 – item 26) that is received on and is slidable relative to the pin into an abutting relationship with the offset (Col. 7, lines 8-10), wherein when the guided retainer is assembled with the holder and the plate, the guided retainer is capable of transferring motion of the holder to the plate during movement of the press to an opened position for insertion of a workpiece into the stamping die (Col. 1, lines 55-58; the assembly is configured for reciprocating motion between the dies for processing workpieces).
Regarding Claim 2:
Breen discloses the guided retainer of claim 1, and further discloses wherein the pin (Fig 20 – item 5) includes a groove (Col. 8, lines 26-27; the shouldered portion of the second end is interpreted as a groove for accepting O-ring 70) in a circumference of the pin proximate the second end (Fig 15; Second is the end portion where holes 6 are located).
Regarding Claim 3:
Breen discloses the guided retainer of claim 2, and further discloses wherein the guided retainer (Fig 15 – item 2) includes a retainer plate (Fig 16 – item 8) that is received in the groove (Fig 16; the plate 8 is indirectly received in the groove via coupling with the plate 4 which abuts against the shoulder, or 
Regarding Claim 7:
Breen discloses the guided retainer of claim 1, and further discloses wherein the pin (Fig 20 – item 5) does not include penetrations (Fig 20; the first end comprising the enlarged portion does not include penetrations for a fastener) for receiving a fastener for attachment of the pin to the holder (Fig 20 – item 3) or to the plate.
Regarding Claim 8:
Breen discloses the guided retainer of claim 1, and further discloses including a bumper (Fig 20; the lip of bushing 26 between the offset and bushing body is interpreted to be a bumper for absorbing impact force) between the offset and the bushing.
Regarding Claim 9:
Breen discloses the guided retainer of claim 1, and further discloses wherein the pin is monolithic (Fig 1 – pin 5 is monolithic).
Regarding Claim 10:
Breen discloses a stamping die for use in the press (Col. 1, lines 55-58), the stamping die comprising a holder (Fig 20 – item 3), a plate (Fig 20 – item 4), and the guided retainer (Fig 15 – item 2) of claim 1 being fixedly attached to the plate and movably attached to the holder (Fig 20; the guided retainer 2 is fixedly attached to plate 4 and allows for reciprocal movement between the guided retainer and the holder 3).
Regarding Claim 11:
Breen discloses a stamping die configured to be used in a press to modify a workpiece (Col. 1, lines 55-58), the stamping die comprising a holder (Fig 20 – item 3) that is adapted to be coupled to the press, a plate (Fig 20 – item 4) that is spaced apart from the holder and is configured to contact the 
Regarding Claim 18:
Breen discloses the stamping die of claim 11, and further discloses wherein the guided retainer (Fig 15 – item 2) includes a bushing (Fig 20 – item 26)  that slidably engages the pin and is fixed relative to the holder (Col. 7, lines 8-10).
Regarding Claim 19:
Breen discloses the stamping die of claim 18, and further discloses wherein the enlarged portion (Fig 15; item 27) of the pin (Fig 15 – item 5) is configured to stop movement of the pin relative to the bushing in one direction.
Regarding Claim 20:
Breen discloses the stamping die of claim 18, and further discloses wherein the bushing (Fig 20 – item 26) has an inside diameter that is configured to slidably engage the pin (Col. 7, lines 8-10), and the enlarged portion is larger than the inside diameter of the bushing (Fig 20; the enlarged portion of pin 5 .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 12-17, 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Breen, Scott et al (US8910502B2) in view of Pyper, Joel et al (WO2012115901A2), hereinafter referred to as “Breen” and “Pyper” respectively.
Regarding Claim 4:
Breen discloses the guided retainer of claim 3. However, Breen is silent to wherein the retainer plate comprises a pair of plates that are received in the groove.
Pyper teaches a guided keeper assembly and method for metal forming dies and further teaches wherein the retainer plate (Fig 3 – item 18) comprises a pair of plates (Fig 3 – item 19 and 19a) that are received in the groove (Fig 2; plate pair 19 and 19a are received in groove 15).
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the retainer plate of Breen to be a pair of plates which are received in a groove of the pin in Breen in order to provide a design which the pair of plates lock together to securely fasten the body of the pin to the die plate or holder yet detachably lock to facilitate installation allow for efficient operation of the apparatus as taught by Pyper. 
Regarding Claim 5:

However, Breen is silent to wherein the retainer plate includes a through-bore located at a distance from the longitudinal axis that is greater than the radius.
Pyper teaches a guided keeper assembly and method for metal forming dies and further teaches wherein the retainer plate (Fig 3 – item 18) includes a through-bore (Fig 3 – items 21 and 21a) located at a distance from the longitudinal axis that is greater than the radius (Paragraph 0054; sides 74 and 74a extend along a radius of curvature larger than the radius of the wall portion of pin 8 whereas the through-bores 21 and 21a lie outside the radius of curvature as seen in Fig 22).
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the retainer plate of Breen with the pair of plates of Pyper and including through-bores which are located at a distance outside the radius of curvature of the pin for securely mounting the base body to the die member as taught by Pyper.
Regarding Claim 6:
Breen discloses the guided retainer of claim 1. However, Breen is silent to further including a clamp that is received on and is slidable relative to the pin, the clamp being configured to receive a fastener for coupling the clamp to the holder, and when the clamp is coupled to the holder, the clamp fixes the bushing in fixed position relative to the holder.
Pyper teaches a guided keeper assembly and method for metal forming dies and further teaches including a clamp (Fig 3 – item 18) that is received on and is slidable relative (Fig 2; the clamp is received on body 8 which receives pin 30; Paragraph 0044 – there is relative movement between the pin 31 and the remaining guide keeper assembly 1 comprising the clamp) to the pin, the clamp being configured to 
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the guided keeper assembly of Breen to include a clamp configured to receive a fastener for coupling to the die holder where the bushing of Breen would be fixed and slidingly receive the pin in order to securely mount the assembly to the holder and provide a secure means of restricted travel of the pin during machine operation as taught by Pyper.
Regarding Claim 12:
Breen discloses the stamping die of claim 11. However, Breen is silent to wherein and the guided retainer is fixedly attached to the plate at a location that does not include direct attachment of the plate to the pin.
Pyper teaches a guided keeper assembly and method for metal forming dies and further teaches wherein and the guided retainer (Fig 2 – item 1) is fixedly attached to the plate (Fig 2 – item 3) at a location that does not include direct attachment of the plate to the pin (Fig 2; the guided retainer assembly is fixedly attached to the plate by clamp 18 and fasteners 40).
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the guided retainer of Breen to fixedly attach the guided retainer to the die plate at a location which does not directly attach the pin and instead provide a clamping means which secures the guided retainer assembly to the plate and allows the pin restricted movement therethrough providing an efficient means for operation the apparatus as taught by Pyper.
Regarding Claim 13:
Breen discloses the stamping die of claim 11.  However, Breen is silent to wherein the plate includes a through- bore and the first end is received in the through-bore.

It would have been obvious to one of ordinary skill, before the effective filing date, to modify the plate of Breen to have a through bore sized to allow for the first end, comprising the enlarged portion, to be received therethrough in order to provide a channel for precisely locating and limiting the travel of the pin in the assembly as taught by Pyper.
Regarding Claim 14:
Breen discloses the stamping die of claim 11, and further discloses wherein the pin (Fig 20 – item 5) defines a longitudinal axis from the first end to the second end and defines a radius (The pin of Breen is cylindrical as seen in Fig 20 thereby defining an axis from its first to second end and a radius of curvature).
However, Breen is silent to wherein and the guided retainer is fixedly attached to the plate at a location that is spaced apart from the longitudinal axis by a distance that is greater than the radius.
Pyper teaches a guided keeper assembly and method for metal forming dies and further teaches wherein the retainer plate (Fig 3 – item 18) includes a through-bore (Fig 3 – items 21 and 21a) located at a distance from the longitudinal axis that is greater than the radius (Paragraph 0054; sides 74 and 74a extend along a radius of curvature larger than the radius of the wall portion of pin 8 whereas the through-bores 21 and 21a lie outside the radius of curvature as seen in Fig 22).
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the retainer plate of Breen with the pair of plates of Pyper and including through-bores which are located at a distance outside the radius of curvature of the pin for securely mounting the base body to the die member as taught by Pyper.
Regarding Claim 15:

Pyper teaches a guided keeper assembly and method for metal forming dies and further teaches including a retainer plate (Fig 3 – item 18) that projects outwardly from the pin (Fig 2 – items 30 and 8 are interpreted to be a pin) proximate the first end, and the guided retainer (Fig 2 – item 1) is fixedly attached to the plate (Fig 2 – item 3) via one or more fasteners (Fig 2 – item 40) through the retainer plate and into the plate.
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the guided retainer assembly of Breen to include a retainer plate configured to receive a fastener for coupling the guided retainer of Breen to the die holder in order to securely mount the assembly to the holder and provide a secure means of restricted travel of the pin during machine operation as taught by Pyper.
Regarding Claim 16:
The combination of Breen and Pyper discloses the stamping die of claim 15. Pyper further discloses wherein the pin (Fig 2 – items 30 and 8 are interpreted to be a pin) includes a groove (Fig 2 – item 15) that opens outwardly proximate the first end, and the retainer plate (Fig 4; retainer plate 18 is receive in groove 15) is received in the groove.
Regarding Claim 17:
The combination of Breen and Pyper discloses the stamping die of claim 15. Breen further discloses wherein the plate (Fig 2 – item 4) includes a through- bore (Fig 12 – item 60) and a counter bore (Fig 12 – item 57) that communicates with the through-bore, and wherein the pin (Fig 20 – item 5) is received in the through-bore (Fig 16; the pin is received by the fastener 30 in the through-bore) and the retainer plate (Fig 16 – item 8) is received in the counter bore.
Regarding Claim 21:
The combination of Breen and Pyper discloses the stamping die of claim 18. Pyper further discloses wherein the guided retainer (Fig 2 – item 1) includes a clamp (Fig 3 – item 18) that is secured to the holder (Fig 2 – item 3) via one or more fasteners (Fig 2 – item 40) and fixes the bushing (Fig 2 – item 16) to the holder (Paragraph 0045; the anti-friction bushing 16 slidingly receives central portion of pin 30).
Regarding Claim 22:
The combination of Breen and Pyper discloses the stamping die of claim 18, Breen further discloses wherein the guided retainer incudes a bumper (Fig 20; the lip of bushing 26 between the offset and bushing body is interpreted to be a bumper for absorbing impact force)  between the enlarged portion and the holder.
Regarding Claim 24:
Breen discloses the stamping die of claim 11. Breen further discloses wherein the pin (Fig 20 – item 5) includes a groove (Col. 8, lines 26-27; the shouldered portion of the second end is interpreted as a groove for accepting O-ring 70) in a circumference of the pin proximate the second end (Fig 15; Second is the end portion where holes 6 are located) and the guided retainer further comprises, a retainer plate (Fig 16 – item 8) that is received in the groove (Fig 16; the plate 8 is indirectly received in the groove via coupling with the plate 4 which abuts against the shoulder, or groove, of the pin 5), the retainer plate being configured to receive a fastener (Fig 16 – item 30) for coupling the retainer plate to the plate, a bushing (Fig 20 – item 26) that is received on and is slidable relative to the pin into an abutting relationship with the offset (Col. 7, lines 8-10).
However, Breen is silent to a clamp (Fig 3 – item 18) that is received on and is slidable relative to the pin (Fig 2; the clamp is received on body 8 which receives pin 30; Paragraph 0044 – there is relative movement between the pin 31 and the remaining guide keeper assembly 1 comprising the clamp), the .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Breen, Scott et al (US8910502B2) in view of Lin; Shih-Lung (US20140304991A1), hereinafter referred to as “Breen” and “Lin” respectively.
Regarding Claim 23:
Breen discloses the stamping die of claim 11. However Breen is silent to wherein the guided retainer couples the holder to the plate without a guide pin or a retainer.
Lin teaches a shaping apparatus and method comprising a set of dies, or a holder and plate. Lin further teaches wherein the guided retainer (Fig 1 – item 110 is interpreted to be a guided retainer in which the plate and holder are coupled) couples the holder (Fig 1 – item 130) to the plate (Fig 1 – item 120) without a guide pin or a retainer.
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the stamping die of Breen by coupling the holder to the plate with the structure of the guide pin or retainer and instead provide a machine body which receives both the holder and plate and drives them relative to one another to perform pressing operations in order to provide a larger applicable range of processing and precise control of the holder and plate as taught by Lin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E O'BRIEN whose telephone number is (571)272-4567.  The examiner can normally be reached on 9:30am - 5:00pm EST, Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN E O'BRIEN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725